                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE

KAYLA GORE; JAIME COMBS; L.G.;                )
and K.N.,                                     )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )       No. 3:19-cv-00328
                                              )
WILLIAM BYRON LEE, in his official            )
capacity as Governor of the State of          )       Judge Eli J. Richardson
Tennessee; and LISA PIERCEY, in her           )       Magistrate Judge Barbara D. Holmes
official capacity as Commissioner of the      )
Tennessee Department of Health,               )
                                              )
               Defendants.                    )


                      JOINT CASE RESOLUTION STATUS REPORT


       The parties to this case respectfully submit this Joint Case Resolution Status Report in

accordance with the Court’s Initial Case Management Order (Doc. 36). The parties report to the

Court as follows:

       1.      All discovery in this case has concluded, including expert discovery.

       2.      On June 19,2020 the parties conferred via electronic mail and scheduled a call

among counsel for June 22, 2020.

       3.      On June 22, 2020 Plaintiffs sent a written settlement proposal to Defendants.

       4.      On June 22, 2020 counsel participated in a conference call to discuss Plaintiffs’

written proposal and other ideas regarding settlement.

       5.      On June 23, 2020 Defendants sent a written settlement proposal to Plaintiffs.

       6.      The parties agree that settlement of this case is not possible at this time.



                                                  1

   Case 3:19-cv-00328 Document 97 Filed 06/23/20 Page 1 of 3 PageID #: 2525
                                            Respectfully Submitted,

                                            HERBERT H. SLATERY III
                                            Attorney General and Reporter

                                            /s/ Dianna Baker Shew
                                            DIANNA BAKER SHEW
                                            BPR 012793
                                            Senior Assistant Attorney General
                                            (615) 532-1969
                                            dianna.shew@ag.tn.gov

                                            SARA E. SEDGWICK BPR 004336
                                            Senior Assistant Attorney General
                                            (615) 532-2589
                                            sara.sedgwick@ag.tn.gov
                                            P.O. Box 20207
                                            Nashville, TN 37202
                                            Counsel for the Defendants


                                            /s/ John T. Winemiller
                                            John T. Winemiller (TN 021084)
                                            MERCHANT & GOULD
                                            9717 Cogdill Road, Suite 101
                                            Knoxville, TN 37932
                                            Phone: (865) 380-5960
                                            Facsimile: (612) 332-9081
                                            JWinemiller@merchantgould.com


                                            Gavin R. Villareal
                                            Maddy Dwertman
                                            Puneet Kohli
                                            Samoneh Kadivar
                                            BAKER BOTTS L.L.P.
                                            98 San Jacinto Boulevard, Suite 1500
                                            Austin, TX 78701-4078
                                            Phone: (512) 322-2500
                                            Facsimile: (512) 322-2501
                                            gavin.villareal@bakerbotts.com
                                            maddy.dwertman@bakerbotts.com
                                            puneet.kohli@bakerbotts.com
                                            samoneh.kadivar@bakerbotts.com




                                   2

Case 3:19-cv-00328 Document 97 Filed 06/23/20 Page 2 of 3 PageID #: 2526
                                            Brandt Thomas Roessler
                                            BAKER BOTTS L.L.P.
                                            30 Rockefeller Plaza
                                            New York, NY 10112-4498
                                            Phone (212) 408-2500
                                            Facsimile: (212) 408-2501
                                            brandt.roessler@bakerbotts.com


                                            Kathryn S. Christopherson
                                            BAKER BOTTS L.L.P.
                                            1001 Page Mill Rd., Bldg. One,
                                            Suite 200
                                            Palo Alto, CA 94304-1007
                                            Phone: (650) 739-7500
                                            Facsimile: (650) 739-7699
                                            kathryn.christopherson@bakerbotts.com


                                            Sasha Buchert
                                            LAMBDA LEGAL DEFENSE AND
                                            EDUCATION FUND, INC.
                                            1776 K Street NW, Suite 722
                                            Washington, DC 20006
                                            Telephone: (202) 804-6245
                                            sbuchert@lambdalegal.org


                                            Omar Gonzalez-Pagan
                                            LAMBDA LEGAL DEFENSE AND
                                            EDUCATION FUND, INC.
                                            120 Wall Street, 19th Floor
                                            New York, NY 10005-3919
                                            Telephone: (212) 809-8585
                                            Facsimile: (212) 809-0055
                                            ogonzalez-pagan@lambdalegal.org


                                            Tara L. Borelli
                                            LAMBDA LEGAL DEFENSE AND
                                            EDUCATION FUND, INC.
                                            730 Peachtree Street NE, Suite 640
                                            Atlanta, GA 30318-1210
                                            Telephone: (404) 897-1880
                                            Facsimile: (404) 897-1884
                                            tborelli@lambdalegal.org
                                            Counsel for the Plaintiffs
                                   3

Case 3:19-cv-00328 Document 97 Filed 06/23/20 Page 3 of 3 PageID #: 2527
